Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 3/15/18.  Claims 1-20 are pending in the application.  
Claims 1-20 are rejected under 35 U.S.C. 112.
Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6., and further in view of Mills (US 2019/0004789).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Mills, and further in view of Padmanabhan (US 20190236559).
Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Mills, and further in view of Baluja et al. (US 7,831,531).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 9, and 15 recite the limitation "the hashed summary".  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as referring to “a summary.”

Claim 1 recites the limitation "the hash of one or more data samples".  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as referring to “a hash of one or more data samples.”

Claims 3, 11, and 19 recite the limitation "the selected producer node".  There is insufficient antecedent basis for this limitation in the claim.

Claims 4, 12, and 20 recite the limitation "the amount of value" and “the hashed summary”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 6 and 14 recite the limitation "the initial validation data set".  There is insufficient antecedent basis for this limitation in the claim.



Claims 8 and 16 recite the limitation "the summary of hashed data samples".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6., and further in view of Mills (US 2019/0004789).

With respect to claim 1, Kuo teaches a computing system, comprising: 
a network interface configured to communicate with nodes in a network (Kuo, Fig. 1b & pg. 2, 3rd pa, decentralized peer-to-peer network); and 
a processor configured to execute one or more iterations (Kuo, Fig. 1b & pg. 2, 3rd pa, each site), each iteration configured to: 
rd pa, Next (t = 1), each site evaluates the model M11 (which is the same as M01) using their local data. Suppose Site 2 has the highest error (E12 = 0.7). Given that the data in Site 2 is the most unpredictable for model M11, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid”, and the model M11 is now transferred to Site 2 within the block B1 (with amount = 0 and transaction fee= 0) shown in Figure 2. It should be noted that the Blockchain protocol requires every site to submit every transaction to each other for verification. Therefore, M11 is actually submitted from Site 1 to every site. However, since Site 2 wins the “information bid”, we conceptually regard that M11 is “transferred” from Site 1 to Site 2, in the sense that only Site 2 can update M11 using the local patient data in Site 2.); 
expose the hashed summary to a plurality of producer nodes (Kuo, pg. 7, Again, Site 2 send M22 to all other sites); 
receive, in response to the exposed hashed summary, a plurality of requests from the plurality of producer nodes, where each request identifies a marginal value provided by the hash of one or more data samples available to a respective producer node (Kuo, pg. 6 3rd pa, each site evaluates the model M11 (which is the same as M01) using their local data. Suppose Site 2 has the highest error (E12 = 0.7). Given that the data in Site 2 is the most unpredictable for model M11, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid”); and 

wherein the processor is further configured to aggregate the hashed data of the producer node with summaries generated in previous iterations (Kuo, pg. 4 6th pa, each block is computed using the hash of the previous block in the chain) and store the updated summary via a data block of a distributed ledger (Kuo, pg. 4 6th pa, The first site that successfully satisfies the proof-of-work (and thus has the “decision 57) power” verifies the transactions and adds the confirmed block at the end of the blockchain, and the block is confirmed and is considered “immutable).
Kuo doesn't expressly discuss generate a summary from one or more of a hashed validation data set received from a consumer node and hashes of data points chosen in previous iterations from producer nodes and wherein the processor is further configured to generate an updated summary.
Mills teaches generate a summary from one or more of a hashed validation data set received from a consumer node and hashes of data points chosen in previous iterations from producer nodes (pa 0169, processing a first developer registration transaction by computing a tree hash for the block in which the first transaction is to be incorporated where the tree hash includes a hash of all pending transactions) and 
wherein the processor is further configured to aggregate the hashed data of the producer node with summaries generated in previous iterations, to generate an updated summary (Mills, pa 0173, The second catalog instance 216 completes , and store the updated summary via a data block of a distributed ledger (Mills, pa 0178, In summary, the second catalog instance 216 creates a new block 260 that records the Tl tree hash #DD34 and associated transactions. The newly validated block 260 becomes the terminal block of the blockchain 230-236, as shown in FIG. 11.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo with the teachings of Mills because it ensures there is a secured and verified data that is passed between nodes (Mills, pa 0005).

With respect to claim 3, Kuo in view of Mills teaches the computing system of claim 1, wherein the processor is further configured to determine, in each iteration, an amount of incremental value provided by the selected producer node based on the hashed data of the producer node and one or more previous summaries (Kuo, pg. 6 3rd pa- pg. 7, determining the site that adds the richest information to the model based on their local information and the current model).

With respect to claim 4, Kuo in view of Mills teaches the computing system of claim 3, wherein the processor is further configured to verify that the determined amount of value from the received hashed data is equivalent to the amount of value included in the request received from the producer node, prior to the aggregation of the hashed data of the producer node with the hashed summary (Kuo, pg. 8 1st pa, determining the consensus that the new data brings appropriate information to the current model).

With respect to claim 5, Kuo in view of Mills teaches the computing system of claim 1, wherein the processor is further configured to control the network interface to retrieve training information for training an Al model from each producer node from which hash data was retrieved during the one or more iterations (Kuo, pg. 6, 1st pa, The incentive for each site to mine blocks and verify transactions is the improved accuracy of the predictive model using cross-institution data in a privacy-preserving manner. Besides, a block can only contain one transaction (so each transaction has a unique timestamp). The private blockchain containing all blocks of transactions can be regarded as a distributed database (or data ledger) that every site can read and write to.).

With respect to claim 7, Kuo in view of Mills teaches the computing system of claim 1, wherein the processor is further configured to receive the initial validation data set and a request to compose an Al model based on the initial validation data set, from a consumer node (Kuo, Fig. 2 & Suppose there are four participating sites that would 

	With respect to claims 9, 11, 12, and 15, the claims are essentially the same as claims 1, 3, 4, and 15, and are thus rejected for the same reasons.

	With respect to claims 17, 19, and 20, the claims are essentially the same as claims 1, 3, and 4, and are thus rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Mills, and further in view of Padmanabhan (US 20190236559).

With respect to claim 2, Kuo in view of Mills teaches the computing system of claim 1, as discussed above.  Kuo in view of Mills doesn't expressly discuss where the hashed data of the producer node is encoded via a hash function and the summary from the processor is encoded via a different hash function in order to prevent exposure of underlying data from its hashed form and enable the value attribution of chosen data samples.
Padmanabhan where the hashed data of the producer node is encoded via a hash function and the summary from the processor is encoded via a different hash 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo in view of Mills with the teachings of Padmanabhan because it allows for hash functions that are more likely to be resistant to pre-image attacks and customization to the particular blockchain protocol implementation (Padmanabhan, pa 0079).
 
With respect to claims 10 and 18, the claims are essentially the same as claim 2, and are thus rejected for the same reasons.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Mills, and further in view of Baluja et al. (US 7,831,531).

With respect to claim 6, Kuo in view of Mills teaches the computing system of claim 1, as discussed above.  Kuo in view of Mills doesn't expressly discuss wherein the hashed data of the producer node is hashed based on a distance-preserving hash 
Baluja teaches wherein the hashed data of the producer node is hashed based on a distance-preserving hash function which preserves similarity values between the data samples underlying the hashes (Baluja, Col. 6 Li. 46-53, using a deterministic hash function that groups “similar” data points in the same bin).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo in view of Mills with the teachings of Baluja because it assists in identifying similar values in a large corpus (Baluja, Col. 1 Li. 20-25).

With respect to claim 8, Kuo in view of Mills teaches the computing system of claim 1, as discussed above.  Kuo in view of Mills doesn't expressly discuss wherein the total value provided, over all the iterations, using the data of various producer nodes is based on a similarity measure between the validation data set and the summary of hashed data samples chosen from the producer nodes.
 Baluja teaches wherein the total value provided, over all the iterations, using the data of various producer nodes is based on a similarity measure between the validation data set and the summary of hashed data samples chosen from the producer nodes (Baluja, Col. 3 Li. 18-25, learn a similarity function from examples to constrain data points considered during retrieval or comparison operation & Col. 6 Li. 11-16, trained and initialized systems can be used to evaluate data, such as new song snippets to determine similarity between songs).


With respect to claims 14 and 16, the claims are essentially the same as claims 6 and 8, and are thus rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169